Exhibit 10.1

BJ’s Restaurants, Inc. Summary of Compensation for Non-Employee Directors

(As of March 1, 2009)

Each non-employee director receives a quarterly retainer of $7,500 and
reimbursement for travel expenses. In addition, the chairmen of each of the
Governance and Nominating Committee, the Compensation Committee, and the Audit
Committee will receive an additional quarterly retainer of $1,250. Effective in
2008, the Lead Independent Director will be entitled to receive an additional
fee of $7,500 per year, payable quarterly.

In addition, non-employee directors will be entitled to annual equity grants
having a value of $40,000 (determined, in the case of options, under the Black
Scholes model). Newly appointed non-employee Directors will continue to receive
initial options to acquire 25,000 shares of common stock at a price equal to the
fair market value as of the date of the grant.